Citation Nr: 1827618	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  10-10 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C. 1151 for additional left foot disability, claimed as a result of VA medical on May 24, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In July 2010, the Board remanded this case in order to schedule a Travel Board hearing.

The Veteran testified at a video conference hearing before a Veterans Law Judge in November 2010.  A transcript of the hearing is associated with the claims file.  The Veterans Law Judge who conducted the November 2010 hearing is no longer employed by the Board.  The law requires that the Veterans Law Judge who conducts a hearing participate in the decision in an appeal.  See 38 U.S.C. § 7107 (c) (2012); 38 C.F.R. § 20.707 (2017).  The Veteran was informed of this in a March 2018 letter.  Later that month the Veteran responded that he did not want an additional hearing.  Thus the Board can proceed to address this claim on its merits.

In July 2011, September 2013, June 2014, and February 2017 the Board remanded this case for further development.


FINDINGS OF FACT

An additional left foot disability, to include Charcot foot with Lisfranc fracture, was not caused or aggravated by the administration of an exercise stress test on May 24, 2006, nor is it proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, or due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C. § 1151 for additional left foot disability as a result of VA medical treatment in May 24, 2006 have not been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).  

Under 38 U.S.C. § 1151, compensation is awarded for a qualifying additional disability in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability if (1) the disability was not the result of the Veteran's willful misconduct, (2) the disability was caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran under the law administered by the Secretary, and (3) the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C. § 1151.

The implementing regulation is 38 C.F.R. § 3.361, which provides that claims based on additional disability due to hospital care, medical or surgical treatment, or examination must meet the actual causation requirements of 38 C.F.R. § 3.361 (c)(1)-(2), and proximate causation of 38 C.F.R. § 3.361 (d)(1) (informed consent) or 38 C.F.R. § 3.361 (d)(2) (unforeseen event).

To establish actual causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that the Veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361 (c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361 (d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361 (d)(2).

Here, the Veteran contends that his May 24, 2006, stress test exacerbated his existing foot sprain and resulted in further injury to the foot.  He further stated that he told each of the three nurses present that he had a severe sprain of his left foot and was concerned that he would not be able to perform the stress test.  In his August 2012 statement, the Veteran reported that his ankle was visibly wrapped at this time.  Ultimately, he acquiesced and attempted to run on the treadmill.  After a few minutes the pain in his foot caused him to tear up and he asked to stop, but he was encouraged to keep going.  He finished the stress test.  Later when he returned to the VA podiatry department for a follow up appointment, he was told that his sprain had progressed to fractures of the bones in his left foot.  His current left foot symptoms included recurrent ulcerations and abnormal curvature of the foot.

VA treatment records confirm that the Veteran was being treated on May 18, 2006 for an injured left foot following a fall three days prior.  A May 18, 2006 radiology report found no acute fracture, dislocation, or subluxation.  Instead, the Veteran was diagnosed with mild soft tissue edema without acute bony injury.  He was instructed to continue daily foot inspections and to return to care in two weeks for another foot check.

The Veteran was taken to the emergency room at the Indianapolis VA Medical Center in on May 23, 2006, due to sudden onset of dizziness and shortness of breath while at work.  At the time of his admission, the Veteran reported no pain.  Physical examination of the extremities found no calf swelling or tenderness and no edema.  He mentioned that he had just started a new job and had to be on his feet a lot, which he was not used to.  

The following morning, on May 24, 2006, he underwent several tests including a stress test on a treadmill.  He exercised for four minutes and forty-two seconds, attaining a heart rate of 153 beats per minute which was 90 percent of is predicted maximum heart rate.  Exercise was terminated due to achievement of target heart rate and leg fatigue.  He was discharged later that day.  His treatment records note an uneventful hospital stay.  

A June 1, 2006 podiatry record notes the Veteran's continued complaints of pain and issuance of a Cam-walker.  The Board notes that this appointment aligns with the prescribed follow up appointment two weeks after the Veteran's treatment on May 18, 2006.

After a June 29, 2006 x-ray, the Veteran was diagnosed with left foot Lisfranc fracture.  The Veteran currently has residuals of Charcot foot with Lisfranc fracture.

At the time of his December 19, 2006, psychological evaluation, the Veteran stated that he thought he broke his foot at the hospital while doing a stress test.

In determining whether compensation under 38 U.S.C. § 1151 is warranted, the Board must first determine whether the Veteran's current residuals of Charcot foot with Lisfranc fracture were caused by the May 24, 2006, stress test.  In this case, there is conflicting evidence regarding whether the May 24, 2006 exercise stress test caused additional foot injury as claimed by the Veteran.  The Veteran himself has argued that since he did not have Lisfranc fracture or Charcot foot disease at the time of the May 18, 2006 x-rays, but did at the time of his next x-ray six weeks later on June 29, 2006, this change must be attributed to walking on a treadmill for the May 24, 2006 stress test.

In an August 2017 VA treatment record, the Veteran's podiatrist stated that the Veteran sprained his left foot in May 2006 and it remained sore for two weeks.  He was treated with steroid Dosepak.  Two weeks after first injury the foot remained sore.  He then developed cardiac symptoms and was given a stress test on a treadmill.  The Veteran stated that he told the nurses administering the stress test that his foot was hurt and that he was in pain.  Despite this, they insisted that he take the stress test.  After completing the stress test within a few days he underwent repeat x-rays and now was diagnosed with Charcot changes within the foot.  This physician reviewed the VA progress notes from 2006 and found the Veteran's reported history to be correct with regard to timing of events.  The Veteran asked this physician whether he should have done the stress test.  Based on his review of the records, this physician did not feel a walking stress test was appropriate and found it was likely that as result of the original injury the foot was in the process of breaking down and the walking on the foot during the stress test contributed to the collapse of the foot.  This physician stated that he had not seen the x-rays.

Although the August 2017 opinion notes that a review of record confirms the Veteran's reported timeline, this physician gives a mistaken history.  First, he notes that the Veteran's cardiac symptoms occurred two weeks after the Veteran's initial foot injury, but the Veteran's initial injury on May 15, 2006 (based on the history given at the time of his May 18, 2006 treatment), which was approximately one week prior to his May 23, 2006 emergency room admission for breathing problems.  His second error is more significant.  He states that the Veteran underwent repeated x-rays a few days after the stress test and these x-rays showed Charcot changes in the foot.  The medical records show that the Veteran returned for his follow up appointment two weeks after his initial visit for his foot injury, which was then one week after his stress test.  X-rays were not taken at that time.  The x-rays that eventually did show Charcot foot and Lisfranc fracture were taken over one month after the Veteran's stress test.  This mistaken timeline suggests a much shorter time between the Veteran's stress test and development of additional foot disabilities which, if true, would bolster the Veteran's claim.  However, this timeline is demonstrably inaccurate.  The August 2017 opinion's reliance on an incorrect factual premise diminishes its probative value.

By contrast, the September 2017 VA examiner noted that there was no medical correlation between exercise stress test and the development of Charcot foot.  This examiner reviewed the objective evidence of record and the Veteran's subjective complaints, and then offered an opinion as to the nature of the claimed disability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  This examiner, a primary care physician, noted that in reaching her opinion she consulted the staff radiologist.  Although she is not a podiatrist or radiologist herself, the Board finds that this documented consultation with a VA radiologist is sufficient to substantially comply with the February 2017 remand directives.

The September 2017 VA examiner found that there was no medical evidence that exercise stress test could cause Charcot foot disease.  However, long-standing diabetic neuropathy is a causative factor for development of Charcot disease.  The Veteran was ambulatory during the time between his May 18, 2006 x-ray and his June 29, 2006 x-ray.  He was very heavy, weighing 290 lbs.  This examiner found that it was unlikely that four minutes and forty-five seconds of walking on a treadmill could cause Lisfranc fracture and Charcot foot disease.  He did not fall during the treadmill exercise and there were no signs of acute pain, only overall leg fatigue during stress test.  Only by chance the incident of Lisfranc fracture occurred between May 18, 2006 and June 29, 2006.  The exact time is unknown.  The physician who accepted the Veteran for exercise stress test was not informed of the Veteran's Charcot foot disease since the Veteran had not yet been diagnosed with that condition.  The Veteran was able to complete the five minute test without any need to stop.  He complained of overall leg fatigue, but not specific pain.  There was no difference between walking done during five minutes on the treadmill and walking for consecutive days until he was diagnosed with Charcot.  Charcot foot disease could have occurred at any time.  This examiner found that there was no indication that the Veteran's care caused progression of his disability or that his treatment was inappropriate with lack of skill or judgment.  The medical evidence of record corroborates the September 2017 examiner's factual premise.

Thus, the Board finds the September 2017 opinion to be more probative.  The Veteran underwent an exercise stress test during the six week period between his May 18, 2006 and June 29, 2006 x-rays and also during that time the Veteran developed additional foot disabilities, but this is insufficient to establish cause.  See 38 C.F.R. § 3.361 (c)(1).  The treatment records surrounding the Veteran's emergency room admission and the administration of the stress test do not refer to left foot or ankle problems.  Despite the Veteran's August 2012 statement, there is no mention of his left ankle being wrapped either at the time of his hospital admission of at the onset of his stress test, despite notations regarding physical examination of the lower extremities for edema and other symptoms.  The Veteran managed to perform the stress test for nearly five minutes and reached his targeted heart rate.  The Veteran did not seek additional treatment for his left foot or ankle until he returned for his scheduled follow up appointment one week after the stress test.  At that appointment, he reported ongoing pain but did not report additional injury or symptoms related to the stress test.  Thus, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's medical treatment on May 24, 2006, including the administration of an exercise stress test, resulted in his additional foot disabilities of Charcot foot and Lisfranc fracture.

To the extent that the Veteran himself argues that his additional foot disabilities were caused by this exercise stress test, he is not shown to possess the requisite knowledge, training, or expertise to determine the onset of these additional foot disabilities.  Furthermore, his contemporaneous behavior contradicts any more recent lay evidence suggesting an increase in pain or other foot symptoms due to his exercise stress test, insofar as he did not seek treatment for additional symptoms any sooner than his scheduled follow-up and did not report any additional or worsening symptoms at that time, only that it "still hurts."  Thus, his behavior does not support a finding that the progression from a sprain to Charcot foot and Lisfranc fracture was the type of immediately observable event that he would be competent to provide lay evidence regarding.

As causation is not shown, the questions of whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider and whether VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent are moot.  See 38 C.F.R. § 3.361 (d)(1).

As the elements of claim for compensation under 38 U.S.C. § 1151 have not been met, the Veteran's claim must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to compensation under 38 U.S.C. 1151 for additional left foot disability, claimed as a result of VA medical treatment in May 2006, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


